(Slip Opinion)              OCTOBER TERM, 2011                                       1

                                       Syllabus

         NOTE: Where it is feasible, a syllabus (headnote) will be released, as is
       being done in connection with this case, at the time the opinion is issued.
       The syllabus constitutes no part of the opinion of the Court but has been
       prepared by the Reporter of Decisions for the convenience of the reader.
       See United States v. Detroit Timber & Lumber Co., 200 U.S. 321, 337.


SUPREME COURT OF THE UNITED STATES

                                       Syllabus

   MAPLES v. THOMAS, COMMISSIONER, ALABAMA 

        DEPARTMENT OF CORRECTIONS 


CERTIORARI TO THE UNITED STATES COURT OF APPEALS FOR
                THE ELEVENTH CIRCUIT

          No. 10–63. Argued October 4, 2011—January 18, 2012
Petitioner Cory R. Maples was found guilty of murder and sentenced to
  death in Alabama state court. In 2001, Maples sought postconviction
  relief in state court under Alabama Rule 32. Maples alleged, among
  other things, that his underpaid and inexperienced trial attorneys
  failed to afford him the effective assistance guaranteed by the Sixth
  Amendment. His petition was written by two pro bono attorneys,
  Jaasai Munanka and Clara Ingen-Housz, both associated with the
  New York offices of the Sullivan & Cromwell law firm. As required
  by Alabama law, the two attorneys engaged an Alabama lawyer,
  John Butler, to move their admission pro hac vice. Butler made
  clear, however, that he would undertake no substantive involvement
  in the case.
     In 2002, while Maples’ state postconviction petition was pending,
  Munanka and Ingen-Housz left Sullivan & Cromwell. Their new em-
  ployment disabled them from representing Maples. They did not in-
  form Maples of their departure and consequent inability to serve as
  his counsel. In disregard of Alabama law, neither sought the trial
  court’s leave to withdraw. No other Sullivan & Cromwell attorney
  entered an appearance, moved to substitute counsel, or otherwise no-
  tified the court of a change in Maples’ representation. Thus, Munan-
  ka, Ingen-Housz, and Butler remained Maples’ listed, and only, at-
  torneys of record.
     The trial court denied Maples’ petition in May 2003. Notices of the
  order were posted to Munanka and Ingen-Housz at Sullivan &
  Cromwell’s address. When those postings were returned, unopened,
  the trial court clerk attempted no further mailing. Butler also re-
  ceived a copy of the order, but did not act on it. With no attorney of
2                           MAPLES v. THOMAS

                                   Syllabus

    record in fact acting on Maples’ behalf, the 42-day period Maples had
    to file a notice of appeal ran out.
       About a month later, an Alabama Assistant Attorney General sent
    a letter directly to Maples. The letter informed Maples of the missed
    deadline and notified him that he had four weeks remaining to file a
    federal habeas petition. Maples immediately contacted his mother,
    who called Sullivan & Cromwell. Three Sullivan & Cromwell attor-
    neys, through Butler, moved the trial court to reissue its order,
    thereby restarting the 42-day appeal period. The court denied the
    motion. The Alabama Court of Criminal Appeals then denied a writ
    of mandamus that would have granted Maples leave to file an out-of-
    time appeal, and the State Supreme Court affirmed.
       Thereafter, Maples sought federal habeas relief. Both the District
    Court and the Eleventh Circuit denied his request, pointing to the
    procedural default in state court, i.e., Maples’ failure timely to appeal
    the state trial court’s order denying his Rule 32 petition for postcon-
    viction relief.
    Held: Maples has shown the requisite “cause” to excuse his procedur-
    al default. Pp. 11–22.
        (a) As a rule, a federal court may not entertain a state prisoner’s
    habeas claims “when (1) ‘a state court [has] declined to address
    [those] claims because the prisoner had failed to meet a state proce-
    dural requirement,’ and (2) ‘the state judgment rests on independent
    and adequate state procedural grounds.’ ” Walker v. Martin, 562
    U. S. ___, ___. The bar to federal review may be lifted, however, if
    “the prisoner can demonstrate cause for the [procedural] default [in
    state court] and actual prejudice as a result of the alleged violation of
    federal law.” Coleman v. Thompson, 501 U.S. 722, 750.
        Cause for a procedural default exists where “something external to
    the petitioner, something that cannot fairly be attributed to him[,]
    . . . ‘impeded [his] efforts to comply with the State’s procedural rule.’ ”
    Id., at 753. A prisoner’s postconviction attorney’s negligence does not
    qualify as “cause,” ibid., because the attorney is the prisoner’s agent,
    and under “well-settled” agency law, the principal bears the risk of
    his agent’s negligent conduct, id., at 753–754. Thus, a petitioner is
    bound by his attorney’s failure to meet a filing deadline and cannot
    rely on that failure to establish cause. Ibid.
        A markedly different situation arises, however, when an attorney
    abandons his client without notice, and thereby occasions the default.
    In such cases, the principal-agent relationship is severed and the at-
    torney’s acts or omissions “cannot fairly be attributed to [the client].”
    Id., at 753. Nor can the client be faulted for failing to act on his own
    behalf when he lacks reason to believe his attorneys of record, in fact,
    are not representing him.
                   Cite as: 565 U. S. ____ (2012)                      3

                              Syllabus

  Holland v. Florida, 560 U. S. ___, is instructive. There, the Court
found that the one-year deadline for filing a federal habeas petition
can be tolled for equitable reasons, and that an attorney’s unprofes-
sional conduct may sometimes be an “extraordinary circumstance”
justifying equitable tolling. Id., at ___, ___–___. The Court recog-
nized that an attorney’s negligence does not provide a basis for tolling
a statutory time limit. Id., at ___. Holland’s claim that he was aban-
doned by his attorney, however, if true, “would suffice to establish ex-
traordinary circumstances beyond his control,” id., at ___ (opinion of
ALITO, J.). Pp. 11–15.
  (b) From the time of his initial Rule 32 petition until well after
time ran out for appealing the trial court’s denial of that petition,
Maples’ sole attorneys of record were Munanka, Ingen-Housz, and
Butler. Unknown to Maples, none of those lawyers was in fact serv-
ing as his attorney during the 42-day appeal period. Pp. 15–21.
     (1) The State contends that Sullivan & Cromwell represented
Maples throughout his state postconviction proceedings, and that, as
a result, Maples cannot establish abandonment by counsel during the
42-day period. But it is undisputed that Munanka and Ingen-Housz
severed their agency relationship with Maples long before the default
occurred. Furthermore, because the attorneys did not seek the trial
court’s permission to withdraw, they allowed court records to convey
that they remained the attorneys of record. As such, the attorneys,
not Maples, would be the addressees of court orders Alabama law re-
quires the clerk to furnish.
  The State asserts that, after Munanka’s and Ingen-Housz’s depar-
ture, other Sullivan & Cromwell attorneys came forward to serve as
Maples’ counsel. At the time of the default, however, those attorneys
had not been admitted to practice in Alabama, had not entered their
appearances on Maples’ behalf, and had done nothing to inform the
Alabama court that they wished to substitute for Munanka and Ingen-
Housz. Thus, they lacked the legal authority to act on Maples’
behalf before his time to appeal expired. Pp. 15–19.
     (2) Maples’ only other attorney of record, local counsel Butler, did
not even begin to represent Maples. Butler told Munanka and Ingen-
Housz that he would serve as local counsel only for the purpose of en-
abling them to appear pro hac vice and would play no substantive
role in the case. Other factors confirm that Butler was not Maples’
“agent in any meaningful sense of that word.” Holland, 560 U. S., at
___ (opinion of ALITO, J.). Upon receiving a copy of the trial court’s
order, Butler did not contact Sullivan & Cromwell to ensure that firm
lawyers were taking appropriate action. Nor did the State treat But-
ler as Maples’ actual representative. Notably, the Alabama Assistant
Attorney General wrote directly and only to Maples, notwithstanding
4                         MAPLES v. THOMAS

                                 Syllabus

    an ethical obligation to refrain from communicating directly with an
    opposing party known to be represented by counsel. Pp. 19–20.
          (3) Not only was Maples left without any functioning attorney of
    record; the very listing of Munanka, Ingen-Housz, and Butler as his
    representatives meant that he had no right personally to receive no-
    tice. He in fact received none within the 42 days allowed for com-
    mencing an appeal. Given no reason to suspect that he lacked coun-
    sel able and willing to represent him, Maples surely was blocked from
    complying with the State’s procedural rule. Pp. 20–21.
       (c) “The cause and prejudice requirement shows due regard for
    States’ finality and comity interests while ensuring that ‘fundamen-
    tal fairness [remains] the central concern of the writ of habeas cor-
    pus.’ ” Dretke v. Haley, 541 U.S. 386, 393. In the unusual circum-
    stances of this case, agency law principles and fundamental fairness
    point to the same conclusion: there was indeed cause to excuse Ma-
    ples’ procedural default. Through no fault of his own, he lacked the
    assistance of any authorized attorney during the 42-day appeal peri-
    od. And he had no reason to suspect that, in reality, he had been re-
    duced to pro se status. Pp. 21–22.
       (d) The question of prejudice, which neither the District Court nor
    the Eleventh Circuit reached, remains open for decision on remand.
    P. 22.
586 F.3d 879, reversed and remanded.

  GINSBURG, J., delivered the opinion of the Court, in which ROBERTS,
C. J., and KENNEDY, BREYER, ALITO, SOTOMAYOR, and KAGAN, JJ., joined.
ALITO, J., filed a concurring opinion. SCALIA, J., filed a dissenting opin-
ion, in which THOMAS, J., joined.
                        Cite as: 565 U. S. ____ (2012)                              1

                             Opinion of the Court

     NOTICE: This opinion is subject to formal revision before publication in the
     preliminary print of the United States Reports. Readers are requested to
     notify the Reporter of Decisions, Supreme Court of the United States, Wash-
     ington, D. C. 20543, of any typographical or other formal errors, in order
     that corrections may be made before the preliminary print goes to press.


SUPREME COURT OF THE UNITED STATES
                                   _________________

                                    No. 10–63
                                   _________________


 CORY R. MAPLES, PETITIONER v. KIM T. THOMAS,

  COMMISSIONER, ALABAMA DEPARTMENT OF 

                CORRECTIONS 

 ON WRIT OF CERTIORARI TO THE UNITED STATES COURT OF 

          APPEALS FOR THE ELEVENTH CIRCUIT

                               [January 18, 2012]


  JUSTICE GINSBURG delivered the opinion of the Court.
  Cory R. Maples is an Alabama capital prisoner sen-
tenced to death in 1997 for the murder of two individuals.
At trial, he was represented by two appointed lawyers,
minimally paid and with scant experience in capital cases.
Maples sought postconviction relief in state court, alleging
ineffective assistance of counsel and several other trial
infirmities. His petition, filed in August 2001, was written
by two New York attorneys serving pro bono, both associ-
ated with the same New York-based large law firm. An
Alabama attorney, designated as local counsel, moved
the admission of the out-of-state counsel pro hac vice. As
understood by New York counsel, local counsel would
facilitate their appearance, but would undertake no sub-
stantive involvement in the case.
  In the summer of 2002, while Maples’ postconviction
petition remained pending in the Alabama trial court, his
New York attorneys left the law firm; their new employ-
ment disabled them from continuing to represent Maples.
They did not inform Maples of their departure and conse-
2                    MAPLES v. THOMAS

                     Opinion of the Court

quent inability to serve as his counsel. Nor did they seek
the Alabama trial court’s leave to withdraw. Neither they
nor anyone else moved for the substitution of counsel able
to handle Maples’ case.
  In May 2003, the Alabama trial court denied Maples’
petition. Notices of the court’s order were posted to the
New York attorneys at the address of the law firm with
which they had been associated. Those postings were re-
turned, unopened, to the trial court clerk, who attempt-
ed no further mailing. With no attorney of record in fact
acting on Maples’ behalf, the time to appeal ran out.
  Thereafter, Maples petitioned for a writ of habeas
corpus in federal court. The District Court and, in turn,
the Eleventh Circuit, rejected his petition, pointing to the
procedural default in state court, i.e., Maples’ failure
timely to appeal the Alabama trial court’s order denying
him postconviction relief. Maples, it is uncontested, was
blameless for the default.
  The sole question this Court has taken up for review is
whether, on the extraordinary facts of Maples’ case, there
is “cause” to excuse the default. Maples maintains that
there is, for the lawyers he believed to be vigilantly repre-
senting him had abandoned the case without leave of
court, without informing Maples they could no longer
represent him, and without securing any recorded substi-
tution of counsel. We agree. Abandoned by counsel, Ma-
ples was left unrepresented at a critical time for his state
postconviction petition, and he lacked a clue of any need to
protect himself pro se. In these circumstances, no just
system would lay the default at Maples’ death-cell door.
Satisfied that the requisite cause has been shown, we
reverse the Eleventh Circuit’s judgment.
                             I
                             A
    Alabama sets low eligibility requirements for lawyers
                     Cite as: 565 U. S. ____ (2012)                     3

                          Opinion of the Court

appointed to represent indigent capital defendants at trial.
American Bar Association, Evaluating Fairness and Accu-
racy in State Death Penalty Systems: The Alabama Death
Penalty Assessment Report 117–120 (June 2006) (herein-
after ABA Report); Brief for Alabama Appellate Court
Justices et al. as Amici Curiae 7–8 (hereinafter Justices
Brief). Appointed counsel need only be a member of the
Alabama bar and have “five years’ prior experience in the
active practice of criminal law.” Ala. Code §13A–5–54
(2006). Experience with capital cases is not required.
Justices Brief 7–8. Nor does the State provide, or require
appointed counsel to gain, any capital-case-specific profes-
sional education or training. ABA Report 129–131; Jus-
tices Brief 14–16.
   Appointed counsel in death penalty cases are also un-
dercompensated. ABA Report 124–129; Justices Brief 12–
14. Until 1999, the State paid appointed capital defense
attorneys just “$40.00 per hour for time expended in court
and $20.00 per hour for time reasonably expended out of
court in the preparation of [the defendant’s] case.” Ala.
Code §15–12–21(d) (1995). Although death penalty litiga-
tion is plainly time intensive,1 the State capped at $1,000
fees recoverable by capital defense attorneys for out-of-
court work. Ibid.2 Even today, court-appointed attorneys
receive only $70 per hour. 2011 Ala. Acts no. 2011–678,
pp. 1072–1073, §6.
——————
  1 One   study of federal capital trials from 1990 to 1997 found that de-
fense attorneys spent an average of 1,480 out-of-court hours prepar-
ing a defendant’s case. Subcommittee on Federal Death Penalty Cases,
Committee on Defender Services, Judicial Conference of the United
States, Federal Death Penalty Cases: Recommendations Concerning the
Cost and Quality of Defense Representation 14 (May 1998).
   2 In 1999, the State removed the cap on fees for out-of-court work in

capital cases. Ala. Code §15–12–21(d) (2010 Cum. Supp.). Perhaps not
coincidentally, 70% of the inmates on Alabama’s death row in 2006,
including Maples, had been convicted when the $1,000 cap was in
effect. ABA Report 126.
4                   MAPLES v. THOMAS

                     Opinion of the Court

  Nearly alone among the States, Alabama does not guar-
antee representation to indigent capital defendants in
postconviction proceedings. ABA Report 111–112, 158–
160; Justices Brief 33. The State has elected, instead, “to
rely on the efforts of typically well-funded [out-of-state]
volunteers.” Brief in Opposition in Barbour v. Allen, O. T.
2006, No. 06–10605, p. 23. Thus, as of 2006, 86% of the
attorneys representing Alabama’s death row inmates in
state collateral review proceedings “either worked for the
Equal Justice Initiative (headed by NYU Law professor
Bryan Stevenson), out-of-state public interest groups like
the Innocence Project, or an out-of-state mega-firm.” Brief
in Opposition 16, n. 4. On occasion, some prisoners sen-
tenced to death receive no postconviction representation at
all. See ABA Report 112 (“[A]s of April 2006, approxi-
mately fifteen of Alabama’s death row inmates in the fi-
nal rounds of state appeals had no lawyer to represent
them.”).
                            B
   This system was in place when, in 1997, Alabama
charged Maples with two counts of capital murder; the
victims, Stacy Alan Terry and Barry Dewayne Robinson
II, were Maples’ friends who, on the night of the murders,
had been out on the town with him. Maples pleaded not
guilty, and his case proceeded to trial, where he was rep-
resented by two court-appointed Alabama attorneys. Only
one of them had earlier served in a capital case. See Tr.
3081. Neither counsel had previously tried the penalty
phase of a capital case. Compensation for each lawyer was
capped at $1,000 for time spent out-of-court preparing
Maples’ case, and at $40 per hour for in-court services.
See Ala. Code §15–12–21 (1995).
   Finding Maples guilty on both counts, the jury recom-
mended that he be sentenced to death. The vote was 10 to
2, the minimum number Alabama requires for a death
                    Cite as: 565 U. S. ____ (2012)                   5

                         Opinion of the Court

recommendation. See Ala. Code §13A–5–46(f) (1994)
(“The decision of the jury to recommend a sentence of
death must be based on a vote of at least 10 jurors.”).
Accepting the jury’s recommendation, the trial court sen-
tenced Maples to death. On direct appeal, the Alabama
Court of Criminal Appeals and the Alabama Supreme
Court affirmed the convictions and sentence. Ex parte
Maples, 758 So. 2d 81 (Ala. 1999); Maples v. State, 758
So. 2d 1 (Ala. Crim. App. 1999). We denied certiorari.
Maples v. Alabama, 531 U.S. 830 (2000).
   Two out-of-state volunteers represented Maples in
postconviction proceedings: Jaasi Munanka and Clara
Ingen-Housz, both associates at the New York offices of
the Sullivan & Cromwell law firm. At the time, Alabama
required out-of-state attorneys to associate local counsel
when seeking admission to practice pro hac vice before an
Alabama court, regardless of the nature of the proceeding.
Rule Governing Admission to the Ala. State Bar VII (2000)
(hereinafter Rule VII).3 The Alabama Rule further pre-
scribed that the local attorney’s name “appear on all no-
tices, orders, pleadings, and other documents filed in the
cause,” and that local counsel “accept joint and several
responsibility with the foreign attorney to the client, to
opposing parties and counsel, and to the court or adminis-
trative agency in all matters [relating to the case].”
Rule VII(C).
   Munanka and Ingen-Housz associated Huntsville, Ala-
bama attorney John Butler as local counsel. Notwith-
standing his obligations under Alabama law, Butler
informed Munanka and Ingen-Housz, “at the outset,” that
he would serve as local counsel only for the purpose of
——————
  3 In 2006, Alabama revised Rule VII. See Rule Governing Admission

to the Ala. State Bar VII (2009). Under the new rule, the State allows
out-of-state counsel to represent pro bono indigent criminal defendants
in postconviction proceedings without involvement of local counsel.
Ibid.
6                       MAPLES v. THOMAS

                         Opinion of the Court

allowing the two New York attorneys to appear pro hac
vice on behalf of Maples. App. to Pet. for Cert. 255a.
Given his lack of “resources, available time [and] experi-
ence,” Butler told the Sullivan & Cromwell lawyers, he
could not “deal with substantive issues in the case.” Ibid.
The Sullivan & Cromwell attorneys accepted Butler’s
conditions. Id., at 257a. This arrangement between out-
of-state and local attorneys, it appears, was hardly atypi-
cal. See Justices Brief 36 (“The fact is that local counsel
for out-of-state attorneys in post-conviction litigation most
often do nothing other than provide the mechanism for
foreign attorneys to be admitted.”).
  With the aid of his pro bono counsel, Maples filed a
petition for postconviction relief under Alabama Rule of
Criminal Procedure 32.4 Among other claims, Maples
asserted that his court-appointed attorneys provided con-
stitutionally ineffective assistance during both guilt and
penalty phases of his capital trial. App. 29–126. He
alleged, in this regard, that his inexperienced and under-
funded attorneys failed to develop and raise an obvious
intoxication defense, did not object to several egregious
instances of prosecutorial misconduct, and woefully un-
derprepared for the penalty phase of his trial. The State
responded by moving for summary dismissal of Maples’
petition. On December 27, 2001, the trial court denied the
State’s motion.
  Some seven months later, in the summer of 2002, both
Munanka and Ingen-Housz left Sullivan & Cromwell.
App. to Pet. for Cert. 258a. Munanka gained a clerkship
with a federal judge; Ingen-Housz accepted a position with
the European Commission in Belgium. Ibid. Neither
attorney told Maples of their departure from Sullivan &
Cromwell or of their resulting inability to continue to
——————
  4 Originally filed in August 2001, the petition was resubmitted, with

only minor alterations, in December 2001. See App. 22–24, 28–142.
                     Cite as: 565 U. S. ____ (2012)                   7

                         Opinion of the Court

represent him. In disregard of Alabama law, see Ala. Rule
Crim. Proc. 6.2, Comment, neither attorney sought the
trial court’s leave to withdraw, App. to Pet. for Cert. 223a.
Compounding Munanka’s and Ingen-Housz’s inaction, no
other Sullivan & Cromwell lawyer entered an appearance
on Maples’ behalf, moved to substitute counsel, or other-
wise notified the court of any change in Maples’ represen-
tation. Ibid.
   Another nine months passed. During this time period,
no Sullivan & Cromwell attorneys assigned to Maples’
case sought admission to the Alabama bar, entered ap-
pearances on Maples’ behalf, or otherwise advised the
Alabama court that Munanka and Ingen-Housz were no
longer Maples’ attorneys. Thus, Munanka and Ingen-
Housz (along with Butler) remained Maples’ listed, and
only, “attorneys of record.” Id., at 223a.
   There things stood when, in May 2003, the trial court,
without holding a hearing, entered an order denying
Maples’ Rule 32 petition. App. 146–225.5 The clerk of the
Alabama trial court mailed copies of the order to Maples’
three attorneys of record. He sent Munanka’s and Ingen-
Housz’s copies to Sullivan & Cromwell’s New York ad-
dress, which the pair had provided upon entering their
appearances.
   When those copies arrived at Sullivan & Cromwell,
Munanka and Ingen-Housz had long since departed. The
notices, however, were not forwarded to another Sullivan
& Cromwell attorney. Instead, a mailroom employee sent
the unopened envelopes back to the court. “Returned to
Sender—Attempted, Unknown” was stamped on the enve-
lope addressed to Munanka. App. to Reply to Brief in

——————
  5 One  of Maples’ attorneys observed, without contradiction, that the
trial court’s order was a “word for word copy of the proposed Order that
the State had submitted [with] its [December 2001] Motion to Dismiss.”
Id., at 300.
8                    MAPLES v. THOMAS

                      Opinion of the Court

Opposition 8a. A similar stamp appeared on the envelope
addressed to Ingen-Housz, along with the handwritten
notation “Return to Sender—Left Firm.” Id., at 7a.
   Upon receiving back the unopened envelopes he had
mailed to Munanka and Ingen-Housz, the Alabama court
clerk took no further action. In particular, the clerk did
not contact Munanka or Ingen-Housz at the personal
telephone numbers or home addresses they had provided
in their pro hac vice applications. See Ingen-Housz Veri-
fied Application for Admission to Practice Under Rule VII,
p. 1; and Munanka Verified Application for Admission to
Practice Under Rule VII, p. 1, in Maples v. State, No. CC–
95–842.60 (C. C. Morgan Cty., Ala.). Nor did the clerk
alert Sullivan & Cromwell or Butler. Butler received his
copy of the order, but did not act on it. App. to Pet. for
Cert. 256a. He assumed that Munanka and Ingen-Housz,
who had been “CC’d” on the order, would take care of filing
an appeal. Ibid.
   Meanwhile, the clock ticked on Maples’ appeal. Under
Alabama’s Rules of Appellate Procedure, Maples had 42
days to file a notice of appeal from the trial court’s May 22,
2003 order denying Maples’ petition for postconviction
relief. Rule 4(a)(1) (2000). No appeal notice was filed, and
the time allowed for filing expired on July 7, 2003.
   A little over a month later, on August 13, 2003, Ala-
bama Assistant Attorney General Jon Hayden, the attor-
ney representing the State in Maples’ collateral review
proceedings, sent a letter directly to Maples. App. to Pet.
for Cert. 253a–254a. Hayden’s letter informed Maples of
the missed deadline for initiating an appeal within the
State’s system, and notified him that four weeks remained
during which he could file a federal habeas petition. Ibid.
Hayden mailed the letter to Maples only, using his prison
address. Ibid. No copy was sent to Maples’ attorneys of
record, or to anyone else acting on Maples’ behalf. Ibid.
   Upon receiving the State’s letter, Maples immediately
                  Cite as: 565 U. S. ____ (2012)            9

                      Opinion of the Court

contacted his mother. Id., at 258a. She telephoned Sulli-
van & Cromwell to inquire about her son’s case. Ibid.
Prompted by her call, Sullivan & Cromwell attorneys
Marc De Leeuw, Felice Duffy, and Kathy Brewer submit-
ted a motion, through Butler, asking the trial court to
reissue its order denying Maples’ Rule 32 petition, thereby
restarting the 42-day appeal period. Id., at 222a.
   The trial court denied the motion, id., at 222a–225a, not-
ing that Munanka and Ingen-Housz had not withdrawn
from the case and, consequently, were “still attor-
neys of record for the petitioner,” id., at 223a. Further-
more, the court added, attorneys De Leeuw, Duffy, and
Brewer had not “yet been admitted to practice in Ala-
bama” or “entered appearances as attorneys of record.”
Ibid. “How,” the court asked, “can a Circuit Clerk in
Decatur, Alabama know what is going on in a law firm in
New York, New York?” Id., at 223a–224a. Declining to
blame the clerk for the missed notice of appeal deadline,
the court said it was “unwilling to enter into subterfuge in
order to gloss over mistakes made by counsel for the peti-
tioner.” Ibid.
   Maples next petitioned the Alabama Court of Criminal
Appeals for a writ of mandamus, granting him leave to file
an out-of-time appeal. Rejecting Maples’ plea, the Court of
Criminal Appeals determined that, although the clerk had
“assumed a duty to notify the parties of the resolution of
Maples’s Rule 32 petition,” the clerk had satisfied that
obligation by sending notices to the attorneys of record at
the addresses those attorneys provided. Id., at 234a–235a.
Butler’s receipt of the order, the court observed, sufficed to
notify all attorneys “in light of their apparent co-counsel
status.” Id., at 235a–236a (quoting Thomas v. Kellett, 489
So. 2d 554, 555 (Ala. 1986)). The Alabama Supreme Court
summarily affirmed the Court of Criminal Appeals’ judg-
ment, App. to Pet. for Cert. 237a, and this Court denied
certiorari, Maples v. Alabama, 543 U.S. 1148 (2005).
10                       MAPLES v. THOMAS

                          Opinion of the Court

  Having exhausted his state postconviction remedies,
Maples sought federal habeas corpus relief. Addressing
the ineffective-assistance-of-trial-counsel claims Maples
stated in his federal petition, the State urged that Maples
had forever forfeited those claims. Maples did, indeed,
present the claims in his state postconviction (Rule 32)
petition, the State observed, but he did not timely appeal
from the trial court’s denial of his petition. That proce-
dural default, the State maintained, precluded federal-
court consideration of the claims.6 Maples replied that the
default should be excused, because he missed the appeal
deadline “through no fault of his own.” App. 262 (internal
quotation marks omitted).
  The District Court determined that Maples had default-
ed his ineffective-assistance claims, and that he had not
shown “cause” sufficient to overcome the default. App. to
Pet. for Cert. 49a–55a. The court understood Maples to
argue that errors committed by his postconviction counsel,
not any lapse on the part of the court clerk in Alabama,
provided the requisite “cause” to excuse his failure to meet
Alabama’s 42-days-to-appeal Rule. Id., at 55a. Such an
argument was inadmissible, the court ruled, because this
Court, in Coleman v. Thompson, 501 U.S. 722 (1991), had
held that the ineffectiveness of postconviction appellate
counsel could not qualify as cause. App. to Pet. for Cert.
55a (citing Coleman, 501 U.S., at 751).
  A divided panel of the Eleventh Circuit affirmed. Ma-
ples v. Allen, 586 F.3d 879 (2009) (per curiam). In accord
with the District Court, the Court of Appeals’ majority
held that Maples defaulted his ineffective-assistance
——————
  6 In opposing Maples’ request for an out-of-time appeal, the State

argued to the Alabama Supreme Court that such an appeal was unwar-
ranted. In that context, the State noted that Maples “may still present
his postconviction claims to [the federal habeas] court.” 35 Record, Doc.
No. 55, p. 22, n. 4. The State’s current position is in some tension with
that observation.
                  Cite as: 565 U. S. ____ (2012)            11

                      Opinion of the Court

claims in state court by failing to file a timely notice of
appeal, id., at 890, and that Coleman rendered Maples’
assertion of “cause” unacceptable, 586 F.3d, at 891.
  Judge Barkett dissented. Id., at 895–898. She conclud-
ed that the Alabama Court of Criminal Appeals had acted
“arbitrarily” in refusing to grant Maples’ request for an
out-of-time appeal. Id., at 896. In a case involving “indis-
tinguishable facts,” Judge Barkett noted, the Alabama
appellate court had allowed the petitioner to file a late
appeal. Ibid. (citing Marshall v. State, 884 So. 2d 898, 899
(Ala. Crim. App. 2002)). Inconsistent application of the
42-days-to-appeal rule, Judge Barkett said, “render[ed]
the rule an inadequate ground on which to bar federal
review of Maples’s claims.” 586 F.3d, at 897. The inter-
ests of justice, she added, required review of Maples’
claims in view of the exceptional circumstances and high
stakes involved, and the absence of any fault on Maples’
part. Ibid.
  We granted certiorari to decide whether the uncommon
facts presented here establish cause adequate to excuse
Maples’ procedural default. 562 U. S. ___ (2011).
                              II

                               A

   As a rule, a state prisoner’s habeas claims may not be
entertained by a federal court “when (1) ‘a state court
[has] declined to address [those] claims because the pris-
oner had failed to meet a state procedural requirement,’
and (2) ‘the state judgment rests on independent and
adequate state procedural grounds.’ ” Walker v. Martin,
562 U. S. ___, ___ (2011) (slip op., at 7) (quoting Coleman,
501 U.S., at 729–730). The bar to federal review may be
lifted, however, if “the prisoner can demonstrate cause for
the [procedural] default [in state court] and actual preju-
dice as a result of the alleged violation of federal law.” Id.,
at 750; see Wainwright v. Sykes, 433 U.S. 72, 84–85
12                   MAPLES v. THOMAS

                     Opinion of the Court

(1977).
   Given the single issue on which we granted review, we
will assume, for purposes of this decision, that the Ala-
bama Court of Criminal Appeals’ refusal to consider
Maples’ ineffective-assistance claims rested on an independ-
ent and adequate state procedural ground: namely,
Maples’ failure to satisfy Alabama’s Rule requiring a
notice of appeal to be filed within 42 days from the trial
court’s final order. Accordingly, we confine our considera-
tion to the question whether Maples has shown cause to
excuse the missed notice of appeal deadline.
   Cause for a procedural default exists where “something
external to the petitioner, something that cannot fairly be
attributed to him[,] . . . ‘impeded [his] efforts to comply
with the State’s procedural rule.’ ” Coleman, 501 U.S., at
753 (quoting Murray v. Carrier, 477 U.S. 478, 488 (1986);
emphasis in original). Negligence on the part of a prison-
er’s postconviction attorney does not qualify as “cause.”
Coleman, 501 U.S., at 753. That is so, we reasoned in
Coleman, because the attorney is the prisoner’s agent, and
under “well-settled principles of agency law,” the principal
bears the risk of negligent conduct on the part of his
agent. Id., at 753–754. See also Irwin v. Department of
Veterans Affairs, 498 U.S. 89, 92 (1990) (“Under our
system of representative litigation, ‘each party is deemed
bound by the acts of his lawyer-agent.’ ” (quoting Link v.
Wabash R. Co., 370 U.S. 626, 634 (1962))). Thus, when a
petitioner’s postconviction attorney misses a filing dead-
line, the petitioner is bound by the oversight and cannot
rely on it to establish cause. Coleman, 501 U.S., at 753–
754. We do not disturb that general rule.
   A markedly different situation is presented, however, when
an attorney abandons his client without notice, and there-
by occasions the default. Having severed the principal-
agent relationship, an attorney no longer acts, or fails
to act, as the client’s representative. See 1 Restatement
                  Cite as: 565 U. S. ____ (2012)            13

                      Opinion of the Court

(Third) of Law Governing Lawyers §31, Comment f (1998)
(“Withdrawal, whether proper or improper, terminates
the lawyer’s authority to act for the client.”). His acts or
omissions therefore “cannot fairly be attributed to [the
client].” Coleman, 501 U.S., at 753. See, e.g., Jamison v.
Lockhart, 975 F.2d 1377, 1380 (CA8 1992) (attorney
conduct may provide cause to excuse a state procedural
default where, as a result of a conflict of interest, the
attorney “ceased to be [petitioner’s] agent”); Porter v.
State, 339 Ark. 15, 16–19, 2 S.W.3d 73, 74–76 (1999)
(finding “good cause” for petitioner’s failure to file a timely
habeas petition where the petitioner’s attorney terminated
his representation without notifying petitioner and with-
out taking “any formal steps to withdraw as the attorney
of record”).
   Our recent decision in Holland v. Florida, 560 U. S. ___
(2010), is instructive. That case involved a missed one-
year deadline, prescribed by 28 U.S. C. §2244(d), for filing
a federal habeas petition. Holland presented two issues:
first, whether the §2244(d) time limitation can be tolled
for equitable reasons, and, second, whether an attorney’s
unprofessional conduct can ever count as an “extraordi-
nary circumstance” justifying equitable tolling. 560 U. S.,
at ___, ___–___ (slip op., at 1, 16–17) (internal quotation
marks omitted). We answered yes to both questions.
   On the second issue, the Court recognized that an at-
torney’s negligence, for example, miscalculating a filing
deadline, does not provide a basis for tolling a statutory
time limit. Id., at ___ (slip op., at 19); id., at ___–___
(ALITO, J., concurring in part and concurring in judgment)
(slip op., at 5–6); see Lawrence v. Florida, 549 U.S. 327,
336 (2007). The Holland petitioner, however, urged that
attorney negligence was not the gravamen of his com-
plaint. Rather, he asserted that his lawyer had detached
himself from any trust relationship with his client: “[My
lawyer] has abandoned me,” the petitioner complained to
14                       MAPLES v. THOMAS

                          Opinion of the Court

the court. 560 U. S., at ___–___ (slip op., at 3–4) (brackets
and internal quotation marks omitted); see Nara v. Frank,
264 F.3d 310, 320 (CA3 2001) (ordering a hearing on
whether a client’s effective abandonment by his lawyer
merited tolling of the one-year deadline for filing a federal
habeas petition).
  In a concurring opinion in Holland, JUSTICE ALITO
homed in on the essential difference between a claim of
attorney error, however egregious, and a claim that an
attorney had essentially abandoned his client. 560 U. S.,
at ___–___ (slip op., at 5–7). Holland’s plea fit the latter
category: He alleged abandonment “evidenced by counsel’s
near-total failure to communicate with petitioner or to
respond to petitioner’s many inquiries and requests over a
period of several years.” Id., at ___ (slip op., at 6); see id.,
at ___–___, ___ (majority opinion) (slip op., at 3–4, 20). If
true, JUSTICE ALITO explained, “petitioner’s allegations
would suffice to establish extraordinary circumstances
beyond his control[:] Common sense dictates that a liti-
gant cannot be held constructively responsible for the
conduct of an attorney who is not operating as his agent
in any meaningful sense of that word.” Id., at ___ (slip op.,
at 6).7
  We agree that, under agency principles, a client cannot
be charged with the acts or omissions of an attorney who
has abandoned him. Nor can a client be faulted for failing
to act on his own behalf when he lacks reason to believe
his attorneys of record, in fact, are not representing him.
We therefore inquire whether Maples has shown that his
attorneys of record abandoned him, thereby supplying the
——————
  7 Holland v. Florida, 560 U. S. ___ (2010), involved tolling of a federal

time bar, while Coleman v. Thompson, 501 U.S. 722 (1991), concerned
cause for excusing a procedural default in state court. See Holland, 560
U. S., at ___ (slip op., at 18). We see no reason, however, why the
distinction between attorney negligence and attorney abandonment
should not hold in both contexts.
                 Cite as: 565 U. S. ____ (2012)          15

                     Opinion of the Court

“extraordinary circumstances beyond his control,” ibid.,
necessary to lift the state procedural bar to his federal
petition.
                             B
  From the time he filed his initial Rule 32 petition until
well after time ran out for appealing the trial court’s
denial of that petition, Maples had only three attorneys of
record: Munanka, Ingen-Housz, and Butler. Unknown to
Maples, not one of these lawyers was in fact serving as his
attorney during the 42 days permitted for an appeal from
the trial court’s order.
                             1
   The State contends that Sullivan & Cromwell repre-
sented Maples throughout his state postconviction pro-
ceedings. Accordingly, the State urges, Maples cannot
establish abandonment by counsel continuing through the
six weeks allowed for noticing an appeal from the trial
court’s denial of his Rule 32 petition. We disagree. It is
undisputed that Munanka and Ingen-Housz severed their
agency relationship with Maples long before the default
occurred. See Brief for Respondent 47 (conceding that the
two attorneys erred in failing to file motions to withdraw
from the case). Both Munanka and Ingen-Housz left
Sullivan & Cromwell’s employ in the summer of 2002, at
least nine months before the Alabama trial court entered
its order denying Rule 32 relief. App. to Pet. for Cert.
258a. Their new employment—Munanka as a law clerk
for a federal judge, Ingen-Housz as an employee of the
European Commission in Belgium—disabled them from
continuing to represent Maples. See Code of Conduct for
Judicial Employees, Canon 4(D)(3) (1999) (prohibiting
judicial employees from participating in “litigation against
federal, state or local government”); Staff Regulations of
Officials of the European Commission, Tit. I, Art. 12b
16                   MAPLES v. THOMAS

                      Opinion of the Court

(2004) (employees cannot perform outside work with-
out first obtaining authorization from the Commission),
available at http://ec.europa.eu/civil_service/docs/toc100_
en.pdf (as visited Jan. 13, 2012, and in Clerk of Court’s
case file). Hornbook agency law establishes that the at-
torneys’ departure from Sullivan & Cromwell and their
commencement of employment that prevented them from
representing Maples ended their agency relationship with
him. See 1 Restatement (Second) of Agency §112 (1957)
(hereinafter Restatement (Second)) (“[T]he authority of an
agent terminates if, without knowledge of the principal, he
acquires adverse interests or if he is otherwise guilty of
a serious breach of loyalty to the principal.”); 2 id., §394,
Comment a (“[T]he agent commits a breach of duty [of
loyalty] to his principal by acting for another in an under-
taking which has a substantial tendency to cause him to
disregard his duty to serve his principal with only his
principal’s purposes in mind.”).
   Furthermore, the two attorneys did not observe Ala-
bama’s Rule requiring them to seek the trial court’s per-
mission to withdraw. See Ala. Rule Crim. Proc. 6.2,
Comment. Cf. 1 Restatement (Second) §111, Comment b
(“[I]t is ordinarily inferred that a principal does not intend
an agent to do an illegal act.”). By failing to seek permis-
sion to withdraw, Munanka and Ingen-Housz allowed the
court’s records to convey that they represented Maples.
As listed attorneys of record, they, not Maples, would be
the addressees of court orders Alabama law requires the
clerk to furnish. See Ala. Rule Crim. Proc. 34.5 (“Upon
the entry of any order in a criminal proceeding made in
response to a motion, . . . the clerk shall, without undue
delay, furnish all parties a copy thereof by mail or by other
appropriate means.”) and 34.4 (“[W]here the defendant is
represented by counsel, service shall be made upon the
attorney of record.”).
   Although acknowledging that Munanka and Ingen-
                     Cite as: 565 U. S. ____ (2012)                    17

                          Opinion of the Court

Housz severed their agency relationship with Maples upon
their departure from Sullivan & Cromwell, the State
argues that, nonetheless, Maples was not abandoned.
Other attorneys at the firm, the State asserts, continued
to serve as Maples’ counsel. Regarding this assertion, we
note, first, that the record is cloudy on the role other Sulli-
van & Cromwell attorneys played. In an affidavit submit-
ted to the Alabama trial court in support of Maples’
request that the court reissue its Rule 32 order, see supra,
at 9, partner Marc De Leeuw stated that he had been “in-
volved in [Maples’] case since the summer of 2001.” App.
to Pet. for Cert. 257a. After the trial court initially denied
the State’s motion to dismiss in December 2001, De Leeuw
informed the court, Sullivan & Cromwell “lawyers working
on this case for Mr. Maples prepared for [an anticipated]
evidentiary hearing.” Id., at 258a. Another Sullivan &
Cromwell attorney, Felice Duffy, stated, in an affidavit
submitted to the Alabama trial court in September 2003,
that she “ha[d] worked on [Maples’] case since October 14,
2002.” App. 231. But neither De Leeuw nor Duffy de-
scribed what their “involve[ment]” or “wor[k] on [Maples’]
case” entailed. And neither attorney named the lawyers,
other than Munanka and Ingen-Housz (both of them still
with Sullivan & Cromwell in December 2001), engaged in
preparation for the expected hearing. Nor did De Leeuw
identify the specific work, if any, other lawyers performed
on Maples’ case between Munanka’s and Ingen-Housz’s
departures and the firm’s receipt of the telephone call
from Maples’ mother.8
——————
   8 The unclear state of the record is perhaps not surprising, given Sul-

livan & Cromwell’s representation of Maples after the default. As
amici for Maples explain, a significant conflict of interest arose for the
firm once the crucial deadline passed. Brief for Legal Ethics Professors
et al. as Amici Curiae 23–27. Following the default, the firm’s interest
in avoiding damage to its own reputation was at odds with Maples’
strongest argument—i.e., that his attorneys had abandoned him,
18                       MAPLES v. THOMAS

                          Opinion of the Court

  The slim record on activity at Sullivan & Cromwell,
however, does not warrant a remand to determine more
precisely the work done by firm lawyers other than Mu-
nanka and Ingen-Housz. For the facts essential to our
decision are not in doubt. At the time of the default, the
Sullivan & Cromwell attorneys who later came forward—
De Leeuw, Felice Duffy, and Kathy Brewer—had not been
admitted to practice law in Alabama, had not entered
their appearances on Maples’ behalf, and had done noth-
ing to inform the Alabama court that they wished to sub-
stitute for Munanka and Ingen-Housz. Thus, none of
these attorneys had the legal authority to act on Maples’
behalf before his time to appeal expired. Cf. 1 Restate-
ment (Second) §111 (The “failure to acquire a qualification
by the agent without which it is illegal to do an authorized
act . . . terminates the agent’s authority to act.”).9 What
they did or did not do in their New York offices is therefore
——————
therefore he had cause to be relieved from the default. Yet Sullivan &
Cromwell did not cede Maples’ representation to a new attorney, who
could have made Maples’ abandonment argument plain to the Court of
Appeals. Instead, the firm represented Maples through briefing and
oral argument in the Eleventh Circuit, where they attempted to cast
responsibility for the mishap on the clerk of the Alabama trial court.
Given Sullivan & Cromwell’s conflict of interest, Maples’ federal habeas
petition, prepared and submitted by the firm, is not persuasive evi-
dence that Maples, prior to the default, ever “viewed himself” as repre-
sented by “the firm,” see post, at 4, rather than by his attorneys of
record, Munanka and Ingen-Housz.
   9 The dissent argues that the Sullivan & Cromwell attorneys had no

basis “to infer that Maples no longer wanted them to represent him,
simply because they had not yet qualified before the Alabama court.”
Post, at 6–7. While that may be true, it is irrelevant. What the attor-
neys could have inferred is that Maples would not have wanted them to
file a notice of appeal on his behalf prior to their admission to practice
in Alabama, for doing so would be “illegal,” post, at 7 (internal quota-
tion marks omitted). See also 1 Restatement (Second) §111, Comment
b, quoted supra, at 16. For the critical purpose of filing a notice of
appeal, then, the other Sullivan & Cromwell attorneys had no authority
to act for Maples.
                 Cite as: 565 U. S. ____ (2012)          19

                     Opinion of the Court

beside the point. At the time critical to preserving Maples’
access to an appeal, they, like Munanka and Ingen-Housz,
were not Maples’ authorized agents.
                              2
   Maples’ only other attorney of record, local counsel
Butler, also left him abandoned. Indeed, Butler did not
even begin to represent Maples. Butler informed Munan-
ka and Ingen-Housz that he would serve as local counsel
only for the purpose of enabling the two out-of-state attor-
neys to appear pro hac vice. Supra, at 5–6. Lacking the
necessary “resources, available time [and] experience,”
Butler told the two Sullivan & Cromwell lawyers, he
would not “deal with substantive issues in the case.” Ibid.
That the minimal participation he undertook was incon-
sistent with Alabama law, see Rule VII, supra, at 5, un-
derscores the absurdity of holding Maples barred because
Butler signed on as local counsel.
   In recognizing that Butler had no role in the case other
than to allow Munanka and Ingen-Housz to appear pro
hac vice, we need not rely solely on Butler’s and De
Leeuw’s statements to that effect. App. to Pet. for Cert.
255a–258a. Other factors confirm that Butler did not
“operat[e] as [Maples’] agent in any meaningful sense of
that word.” Holland, 560 U. S., at ___ (ALITO, J., concur-
ring in part and concurring in judgment) (slip op., at 6).
The first is Butler’s own conduct. Upon receiving a copy of
the trial court’s Rule 32 order, Butler did not contact
Sullivan & Cromwell to ensure that firm lawyers were
taking appropriate action. Although Butler had reason to
believe that Munanka and Ingen-Housz had received a
copy of the court’s order, see App. 225 (indicating that
Munanka and Ingen-Housz were CC’d on the order), But-
ler’s failure even to place a phone call to the New York
firm substantiates his disclaimer of any genuinely repre-
sentative role in the case.
20                       MAPLES v. THOMAS

                          Opinion of the Court

  Notably, the State did not treat Butler as Maples’ actual
representative. Assistant Attorney General Hayden ad-
dressed the letter informing Maples of the default directly
to Maples in prison. See supra, at 8. Hayden sent no copy
to, nor did he otherwise notify, any of the attorneys listed
as counsel of record for Maples. Lawyers in Alabama have
an ethical obligation to refrain from communicating direct-
ly with an opposing party known to be represented by
counsel. See Ala. Rule of Professional Conduct 4.2 (2003);
Ala. Rule Crim. Proc. 34.4 (requiring that the service of all
documents “be made upon the attorney of record”). In
writing directly and only to Maples, notwithstanding this
ethical obligation, Assistant Attorney General Hayden
must have believed that Maples was no longer represented
by counsel, out-of-state or local.10
  In sum, the record admits of only one reading: At no
time before the missed deadline was Butler serving as
Maples’ agent “in any meaningful sense of that word.”
Holland, 560 U. S., at ___ (opinion of ALITO, J.) (slip op.,
at 6).
                             3
  Not only was Maples left without any functioning attor-
ney of record, the very listing of Munanka, Ingen-Housz,
and Butler as his representatives meant that he had no
right personally to receive notice. See supra, at 16. He in
——————
  10 Itbears note, as well, that the State served its response to Maples’
Rule 32 petition only on Munanka at Sullivan & Cromwell’s New York
address, not on Butler. App. 26. While the State may not be obligated
to serve more than one attorney of record, its selection of New York
rather than local counsel is some indication that, from the start, the
State was cognizant of the limited role Butler would serve. Conforming
the State’s Rule to common practice, in 2006, the Alabama Supreme
Court amended the provision on appearances by out-of-state counsel to
eliminate the requirement that such attorneys associate local counsel
when representing indigent criminal defendants pro bono in postconvic-
tion proceedings. See supra, at 5, n. 3.
                     Cite as: 565 U. S. ____ (2012)                  21

                         Opinion of the Court

fact received none or any other warning that he had better
fend for himself. Had counsel of record or the State’s
attorney informed Maples of his plight before the time to
appeal ran out, he could have filed a notice of appeal
himself11 or enlisted the aid of new volunteer attorneys.12
Given no reason to suspect that he lacked counsel able and
willing to represent him, Maples surely was blocked from
complying with the State’s procedural rule.
                              C
   “The cause and prejudice requirement,” we have said,
“shows due regard for States’ finality and comity interests
while ensuring that ‘fundamental fairness [remains] the
central concern of the writ of habeas corpus.’ ” Dretke v.
Haley, 541 U.S. 386, 393 (2004) (quoting Strickland v.
Washington, 466 U.S. 668, 697 (1984)). In the unusual
circumstances of this case, principles of agency law and
fundamental fairness point to the same conclusion: There
was indeed cause to excuse Maples’ procedural default.
Through no fault of his own, Maples lacked the assistance
of any authorized attorney during the 42 days Alabama
allows for noticing an appeal from a trial court’s denial of
postconviction relief. As just observed, he had no reason
to suspect that, in reality, he had been reduced to pro se
status. Maples was disarmed by extraordinary circum-
stances quite beyond his control. He has shown ample
cause, we hold, to excuse the procedural default into which
——————
   11 The notice is a simple document. It need specify only: the party

taking the appeal, the order or judgment appealed from, and the name
of the court to which appeal is taken. Ala. Rule App. Proc. 3(c) (2000).
   12 Alabama grants out-of-time appeals to prisoners proceeding pro se

who were not timely served with copies of court orders. See Maples v.
Allen, 586 F.3d 879, 888, and n. 6 (CA11 2009) (per curiam) (citing
Ex parte Miles, 841 So. 2d 242, 243 (Ala. 2002), and Ex parte Robinson,
865 So. 2d 1250, 1251–1252 (Ala. Crim. App. 2003) (per curiam)).
Though Maples was not a pro se petitioner on the record, he was, in
fact, without authorized counsel.
22                  MAPLES v. THOMAS

                     Opinion of the Court

he was trapped when counsel of record abandoned him
without a word of warning.
                            III
  Having found no cause to excuse the failure to file a
timely notice of appeal in state court, the District Court
and the Eleventh Circuit did not reach the question of
prejudice. See supra, at 10–11. That issue, therefore,
remains open for decision on remand.
                      *     *     *
  For the reasons stated, the judgment of the Court of
Appeals for the Eleventh Circuit is reversed, and the case
is remanded for further proceedings consistent with this
opinion.
                                           It is so ordered.
                  Cite as: 565 U. S. ____ (2012)            1

                      ALITO, J., concurring

SUPREME COURT OF THE UNITED STATES
                          _________________

                           No. 10–63
                          _________________


 CORY R. MAPLES, PETITIONER v. KIM T. THOMAS,

  COMMISSIONER, ALABAMA DEPARTMENT OF 

                CORRECTIONS 

 ON WRIT OF CERTIORARI TO THE UNITED STATES COURT OF 

          APPEALS FOR THE ELEVENTH CIRCUIT

                       [January 18, 2012]


   JUSTICE ALITO, concurring.
   I join the opinion of the Court. Unbeknownst to peti-
tioner, he was effectively deprived of legal representation
due to the combined effect of no fewer than eight unfortu-
nate events: (1) the departure from their law firm of the
two young lawyers who appeared as counsel of record in
his state postconviction proceeding; (2) the acceptance by
these two attorneys of new employment that precluded
them from continuing to represent him; (3) their failure to
notify petitioner of their new situation; (4) their failure to
withdraw as his counsel of record; (5) the apparent failure
of the firm that they left to monitor the status of petition-
er’s case when these attorneys departed; (6) when notice of
the decision denying petitioner’s request for state post-
conviction relief was received in that firm’s offices, the
failure of the firm’s mail room to route that important
communication to either another member of the firm or to
the departed attorneys’ new addresses; (7) the failure of
the clerk’s office to take any action when the envelope
containing that notice came back unopened; and (8) local
counsel’s very limited conception of the role that he was
obligated to play in petitioner’s representation. Under
these unique circumstances, I agree that petitioner’s
attorneys effectively abandoned him and that this aban-
2                    MAPLES v. THOMAS

                      ALITO, J., concurring

donment was a “cause” that is sufficient to overcome pe-
titioner’s procedural default.
   In an effort to obtain relief for his client, petitioner’s
counsel in the case now before us cast blame for what
occurred on Alabama’s system of providing legal represen-
tation for capital defendants at trial and in state collateral
proceedings. See Brief for Petitioner 3–6. But whatever
may be said about Alabama’s system, I do not think that
Alabama’s system had much if anything to do with peti-
tioner’s misfortune. The quality of petitioner’s representa-
tion at trial obviously played no role in the failure to meet
the deadline for filing his notice of appeal from the denial
of his state postconviction petition. Nor do I see any im-
portant connection between what happened in this case
and Alabama’s system for providing representation for
prisoners who are sentenced to death and who wish to
petition the state courts for collateral relief. Unlike other
States, Alabama relies on attorneys who volunteer to
represent these prisoners pro bono, and we are told that
most of these volunteers work for large, out-of-state firms.
Id., at 4. Petitioner’s brief states that the Alabama system
had “a direct bearing on the events giving rise . . . to the
procedural default at issue,” id., at 3, but a similar combi-
nation of untoward events could have occurred if petition-
er had been represented by Alabama attorneys who were
appointed by the court and paid for with state funds. The
firm whose lawyers represented petitioner pro bono is one
of the country’s most prestigious and expensive, and I
have little doubt that the vast majority of criminal de-
fendants would think that they had won the lottery if they
were given the opportunity to be represented by attorneys
from such a firm. See id., at 9 (stating that it “seemed as
though Maples had won the lottery when two attorneys
working at an elite New York law firm . . . agreed to rep-
resent Maples pro bono”).
   What occurred here was not a predictable consequence
                 Cite as: 565 U. S. ____ (2012)            3

                     ALITO, J., concurring

of the Alabama system but a veritable perfect storm of
misfortune, a most unlikely combination of events that,
without notice, effectively deprived petitioner of legal rep-
resentation. Under these unique circumstances, I agree
that petitioner’s procedural default is overcome.
                 Cite as: 565 U. S. ____ (2012)            1

                     SCALIA, J., dissenting

SUPREME COURT OF THE UNITED STATES
                         _________________

                          No. 10–63
                         _________________


 CORY R. MAPLES, PETITIONER v. KIM T. THOMAS,

  COMMISSIONER, ALABAMA DEPARTMENT OF 

                CORRECTIONS 

 ON WRIT OF CERTIORARI TO THE UNITED STATES COURT OF 

          APPEALS FOR THE ELEVENTH CIRCUIT

                      [January 18, 2012]


  JUSTICE SCALIA, with whom JUSTICE THOMAS joins,
dissenting.
  The Alabama Court of Criminal Appeals held that Cory
Maples’ appeal from the denial of his state postconviction
petition was barred because he had not filed a notice of
appeal within the allotted time. The Court now concludes
that Maples has established cause for his procedural
default by reason of abandonment by his attorneys. Be-
cause I cannot agree with that conclusion, and because
Maples’ alternative argument fares no better, I would
affirm the judgment.
                              I

                              A

   Our doctrine of procedural default reflects, and furthers,
the principle that errors in state criminal trials should
be remedied in state court. As we have long recognized,
federal habeas review for state prisoners imposes signifi-
cant costs on the States, undermining not only their prac-
tical interest in the finality of their criminal judgments,
see Engle v. Isaac, 456 U.S. 107, 126–127 (1982), but also
the primacy of their courts in adjudicating the constitu-
tional rights of defendants prosecuted under state law, id.,
at 128. We have further recognized that “[t]hese costs are
2                    MAPLES v. THOMAS

                     SCALIA, J., dissenting

particularly high . . . when a state prisoner, through a
procedural default, prevents adjudication of his constitu-
tional claims in state court.” Coleman v. Thompson, 501
U.S. 722, 748 (1991). In that situation, the prisoner has
“deprived the state courts of an opportunity to address
those claims in the first instance,” id., at 732, thereby
leaving the state courts without “a chance to mend their
own fences and avoid federal intrusion,” Engle, 456 U.S.,
at 129. For that reason, and because permitting federal-
court review of defaulted claims would “undercu[t] the
State’s ability to enforce its procedural rules,” ibid., we
have held that when a state court has relied on an ade-
quate and independent state procedural ground in denying
a prisoner’s claims, the prisoner ordinarily may not obtain
federal habeas relief. Coleman, 501 U.S., at 729–730.
   To be sure, the prohibition on federal-court review of
defaulted claims is not absolute. A habeas petitioner’s de-
fault in state court will not bar federal habeas review if
“the petitioner demonstrates cause and actual prejudice,”
id., at 748—“cause” constituting “something external to
the petitioner, something that cannot fairly be attributed
to him,” that impeded compliance with the State’s proce-
dural rule, id., at 753. As a general matter, an attorney’s
mistakes (or omissions) do not meet the standard “because
the attorney is the petitioner’s agent when acting, or
failing to act, in furtherance of the litigation, and the
petitioner must ‘bear the risk of attorney error.’ ” Ibid.
(quoting Murray v. Carrier, 477 U.S. 478, 488 (1986)).
See also Link v. Wabash R. Co., 370 U.S. 626, 633–634,
and n. 10 (1962).
   When an attorney’s error occurs at a stage of the pro-
ceedings at which the defendant has a constitutional right
to effective assistance of counsel, that error may constitute
cause to excuse a resulting procedural default. A State’s
failure in its duty to provide an effective attorney, as
measured by the standard set forth in Strickland v. Wash-
                  Cite as: 565 U. S. ____ (2012)              3

                      SCALIA, J., dissenting

ington, 466 U.S. 668 (1984), makes the attorney’s error
chargeable to the State, and hence external to the defense.
See Murray, supra, at 488. But when the client has no
right to counsel—as is the case in the postconviction set-
ting, see Pennsylvania v. Finley, 481 U.S. 551, 555
(1987)—the client bears the risk of all attorney errors
made in the course of the representation, regardless of the
egregiousness of the mistake. Coleman, supra, at 754
(“[I]t is not the gravity of the attorney’s error that matters,
but that it constitutes a violation of petitioner’s right to
counsel, so that the error must be seen as an external
factor”).
                                B
   In light of the principles just set out, the Court is correct
to conclude, ante, at 14, that a habeas petitioner’s proce-
dural default may be excused when it is attributable to
abandonment by his attorney. In such a case, Coleman’s
rationale for attributing the attorney’s acts and omissions
to the client breaks down; for once the attorney has ceased
acting as the client’s agent, “well-settled principles of
agency law,” 501 U.S., at 754, no longer support charging
the client with his lawyer’s mistakes. The attorney’s
mistakes may therefore be understood as an “external
factor,” ibid., and in appropriate circumstances may jus-
tify excusing the prisoner’s procedural default.
   I likewise agree with the Court’s conclusion, ante, at 15,
that Maples’ two out-of-state attorneys of record, Jaasi
Munanka and Clara Ingen-Housz, had abandoned Maples
by the time the Alabama trial court entered its order
denying his petition for postconviction relief. As the Court
observes, ante, at 15–16, without informing Maples or
seeking leave from the Alabama trial court to withdraw
from Maples’ case, both Munanka and Ingen-Housz left
Sullivan & Cromwell’s employ and accepted new positions
that precluded them from continuing to represent Maples.
4                   MAPLES v. THOMAS

                    SCALIA, J., dissenting

This conduct amounted to renunciation of their roles as
Maples’ agents, see 1 Restatement (Second) of Agency
§119, Comment b (1957) (hereinafter Restatement 2d),
and thus terminated their authority to act on Maples’
behalf, id., §118. As a result, Munanka’s and Ingen-
Housz’s failure to take action in response to the trial
court’s order should not be imputed to Maples.
   It is an unjustified leap, however, to conclude that Ma-
ples was left unrepresented during the relevant window
between the Alabama trial court’s dismissal of his post-
conviction petition and expiration of the 42-day period for
filing a notice of appeal established by Alabama Rule of
Appellate Procedure 4(a)(1) (2009). Start with Maples’
own allegations: In his amended federal habeas petition,
Maples alleged that, at the time he sought postconvic-
tion relief in Alabama trial court, he “was represented by
Sullivan & Cromwell of New York, New York.” App. 256.
Although the petition went on to identify Munanka and
Ingen-Housz as “the two Sullivan lawyers handling the
matter,” id., at 257, its statement that Maples was “repre-
sented” by the firm itself strongly suggests that Maples
viewed himself as having retained the services of the firm
as a whole, a perfectly natural understanding. “When a
client retains a lawyer who practices with a firm, the
presumption is that both the lawyer and the firm have
been retained.” 1 Restatement (Third) of the Law Govern-
ing Lawyers §31, Comment f, p. 222 (1998). Admittedly,
in connection with the attempt before the Alabama trial
court to extend the time for appeal, Sullivan & Cromwell
partner Marc De Leeuw submitted an affidavit stating
that the firm’s lawyers “handle pro bono cases on an indi-
vidual basis” and that the lawyers who had appeared in
Maples’ case had followed that practice, “attempt[ing] not
to use the firm name on correspondence or court papers.”
App. to Pet. for Cert. 257a. But Maples’ habeas petition is
the pleading that initiated the current litigation; and
                     Cite as: 565 U. S. ____ (2012)                   5

                         SCALIA, J., dissenting

surely the allegations that it contained should be given
priority over representations made to prior courts.*
   In any case, even if Maples had no attorney-client rela-
tionship with the Sullivan & Cromwell firm, Munanka
and Ingen-Housz were surely not the only Sullivan &
Cromwell lawyers who represented Maples on an individ-
ual basis. De Leeuw’s affidavit acknowledged that he had
“been involved in [Maples’] case since the summer of
2001,” ibid., roughly a year before Munanka and Ingen-
Housz left Sullivan & Cromwell, and it further stated that
after “Ms. Ingen-Housz and Mr. Munanka” learned of the
court’s initial order denying the State’s motion to dismiss
Maples’ postconviction petition in December 2001, “the
lawyers working on this case for Mr. Maples prepared
for the evidentiary hearing” Maples had requested, id., at
258a. Moreover, when Sullivan & Cromwell attorney
Felice Duffy filed a motion to appear pro hac vice before
the Alabama trial court in connection with the attempt to
extend the deadline, she stated that she had “worked on
[Maples’] case since October 14, 2002,” App. 231, months
before the procedural default took place.
   According to the Court, see ante, at 17, De Leeuw’s
affidavit does not make clear how he was “involved” in
——————
   * The Court says that the allegations in Maples’ own habeas petition
are not “persuasive evidence,” ante, at 17–18, n. 8, because Maples’
lawyers at Sullivan & Cromwell labored under a conflict of interest
when they prepared the document. This is a curious point, since the
effect of Maples’ statement was to implicate Sullivan & Cromwell as a
firm in missing the filing deadline. The conflict would have induced the
Sullivan & Cromwell lawyers to exonerate the firm. To be sure, as the
case later developed (at this stage abandonment had not yet been
conceived as the litigating strategy), it would have been in Maples’
interest to say he had no lawyers. But the issue the petition’s state-
ment raises is not whether Maples was cleverly represented; it is
whether the statement was true. And if Sullivan & Cromwell’s in-
volvement in preparing the petition has any bearing upon that, it only
reinforces the truth.
6                    MAPLES v. THOMAS

                     SCALIA, J., dissenting

Maples’ case or whether lawyers other than Munanka and
Ingen-Housz were among those who prepared for the
anticipated evidentiary hearing; and Duffy’s motion does
not make clear what her “wor[k]” entailed. But there is
little doubt that Munanka and Ingen-Housz were not the
only attorneys who engaged in the preparations; and that
De Leeuw was “involved” and Duffy “worked” as lawyers
for Maples (what other role could they have taken on?).
De Leeuw’s distinction between “Ms. Ingen-Housz and Mr.
Munanka” and “the lawyers working on his case for Mr.
Maples” would have been senseless if the latter category
did not extend beyond the two named attorneys.
   In sum, there is every indication that when the trial
court entered its order dismissing Maples’ postconviction
petition in May 2003, Maples continued to be represented
by a team of attorneys in Sullivan & Cromwell’s New York
office. The Court nonetheless insists that the actions of
these attorneys are irrelevant because they had not been
admitted to practice law in Alabama, had not entered
appearances in the Alabama trial court, and had not
sought to substitute for Munanka and Ingen-Housz. See
ante, at 18–19. The Court does not, however, explain why
these facts establish that the attorneys were not Maples’
agents for the purpose of attending to those aspects of the
case that did not require court appearance—which would
certainly include keeping track of orders issued and filing
deadlines. The Court’s quotation from the Restatement of
Agency, ante, at 18, that the “failure to acquire a qualifica-
tion by the agent without which it is illegal to do an au-
thorized act . . . terminates the agent’s authority to act,” 1
Restatement 2d, §111, at 290, omits the crucial condition
contained at the end of the section: “if thereafter he [the
agent] should infer that the principal, if he knew the facts,
would not consent to the further exercise of the authority.”
There was no basis whatever for these attorneys to infer
that Maples no longer wanted them to represent him,
                 Cite as: 565 U. S. ____ (2012)           7

                     SCALIA, J., dissenting

simply because they had not yet qualified before the Ala-
bama court. Though it would have been “illegal” for these
attorneys to file a notice of appeal without being author-
ized to practice in Alabama, nothing prevented them from
first seeking to secure admission to practice, as Munanka
and Ingen-Housz initially had done, and then filing a
notice of appeal.
   It would create a huge gap in our Coleman jurispru-
dence to disregard all attorney errors committed before
admission to the relevant court; and an even greater gap
to disregard (as the Court suggests) all errors committed
before the attorney enters an appearance. Moreover, even
if these attorneys cannot be regarded as Maples’ agents for
purposes of conducting the Alabama litigation, they were
at least his agents for purposes of advising him of the
impending deadline. His unawareness was the fault of
counsel who were his agents, and must be charged to him.
What happened here is simply “[a]ttorney ignorance or
inadvertence” of the sort that does not furnish cause to
excuse a procedural default. Coleman, 501 U.S., at 753.
   But even leaving aside the question of Maples’ “unad-
mitted” attorneys at Sullivan & Cromwell, Maples had a
fully admitted attorney, who had entered an appearance,
in the person of local counsel, John Butler. There is no
support for the Court’s conclusion that Butler “did not
even begin to represent Maples.” Ante, at 19. True, the
affidavit Butler filed with the Alabama trial court in the
proceeding seeking extension of the deadline stated that
he had “no substantive involvement” with the case, and
that he had “agreed to serve as local counsel only.” App. to
Pet. for Cert. 255a. But a disclaimer of “substantive in-
volvement” in a case, whether or not it violates a lawyer’s
ethical obligations, see ante, at 19, is not equivalent to a
denial of any agency role at all. A local attorney’s “non-
substantive” involvement would surely include, at a min-
imum, keeping track of local court orders and advising
8                   MAPLES v. THOMAS

                     SCALIA, J., dissenting

“substantive” counsel of impending deadlines. Nor did
Butler’s explanation for his failure to act when he received
a copy of the trial court’s order sound in abandonment.
Butler did not say, for instance, that he ignored the order
because he did not consider Maples to be his client. In-
stead, based on “past practice” and the content of the
order, Butler “assumed” that Maples’ lawyers at Sullivan
& Cromwell would receive a copy. App. to Pet. for Cert.
256a.
   The Court gets this badly wrong when it states that
“Butler’s failure even to place a phone call to the New
York firm” demonstrates Butler’s “disclaimer of any genu-
inely representative role.” Ante, at 19. By equating the
very attorney error that contributed to Maples’ procedural
default with the absence of an agency relationship, the
Court ensures that today’s opinion will serve as a template
for future habeas petitioners seeking to evade Coleman’s
holding that ineffectiveness of postconviction counsel will
not furnish cause to excuse a procedural default. See 501
U.S., at 752–754. The trick will be to allege, not that
counsel was ineffective, but rather that counsel’s ineffec-
tiveness demonstrates that he was not a genuinely repre-
sentative agent. No precedent should be so easily circum-
vented by word games, but the damage is particularly
acute when the affected precedent is so firmly “grounded
in concerns of comity and federalism.” Id., at 730.
   The Court’s last-gasp attempt to justify its conclusion
that Butler was not Maples’ agent is to point out that a
prosecutor sent a letter to Maples directly, informing him
of the defaulted appeal. See ante, at 20. The Court rea-
sons that the prosecutor must have thought that Maples
had been abandoned by his lawyers, since to communicate
with a represented party would have been a violation of
ethical standards. Ibid. But even if this supposition is
correct, it is hard to understand what it proves. What
matters, after all, is not whether the prosecutor thought
                 Cite as: 565 U. S. ____ (2012)            9

                     SCALIA, J., dissenting

Maples had been abandoned, but whether Maples really
was abandoned. And as it turns out, Butler’s conduct
after learning about the default further belies any such
contention. Almost immediately, Butler began to cooper-
ate with Maples’ lawyers at Sullivan & Cromwell, filing
papers as “Counsel for Mr. Maples” or “Local Counsel for
Petitioner Cory Maples” in multiple courts in an attempt
to rectify the mistake. See App. 229, 230, 236, 238. Had
Butler reassumed his representational duties after having
abandoned them? Hardly. There is no proper basis for a
conclusion of abandonment interruptus.
                               II
   Maples argues in the alternative that his default should
be excused because his right to due process was violated
when the trial-court clerk failed to take action after Mu-
nanka’s and Ingen-Housz’s copies of the court’s dismissal
order were returned undeliverable. According to Maples,
our decision in Jones v. Flowers, 547 U.S. 220 (2006),
establishes that the clerk had a duty to do more.
   We held in Jones that, when a mailed notice of a tax
sale is returned unclaimed, a State must take additional
reasonable steps to attempt to provide notice to the prop-
erty owner before selling his property. See id., at 234. It
is questionable whether that holding has any relevance to
the circumstances here, which involved not the institution
of proceedings against an unwitting litigant, but rather
the issuance of an order in a pending case that was insti-
tuted by Maples himself. Indeed, I think it doubtful
whether due process entitles a litigant to any notice of a
court’s order in a pending case. The Federal Rules cer-
tainly reject the notion that notice is an absolute require-
ment. Federal Rule of Civil Procedure 77(d)(2) provides
that “[l]ack of notice of the entry [of an order or judgment]
does not affect the time for appeal or relieve—or authorize
the court to relieve—a party for failing to appeal within
10                    MAPLES v. THOMAS

                      SCALIA, J., dissenting

the time allowed, except as allowed by Federal Rule of
Appellate Procedure (4)(a).” And although Federal Rule
of Appellate Rule 4(a)(6) in turn provides that the time for
filing an appeal can be reopened when a litigant did not
receive notice, it establishes 180 days after the judgment
or order is entered as the outer limit by which a motion to
reopen must be filed. See Fed. Rule App. Proc. 4(a)(6)(B).
    There is no need to grapple with this question, however,
because Butler received a copy of the trial court’s order.
“Under our system of representative litigation, ‘each party
. . . is considered to have notice of all facts, notice of which
can be charged upon [his] attorney.’ ” Irwin v. Department
of Veterans Affairs, 498 U.S. 89, 92 (1990) (quoting Link
v. Wabash R. Co., 370 U.S. 626, 634 (1962)). The notice to
Butler was therefore constitutionally sufficient.
                         *   *     *
  One suspects that today’s decision is motivated in large
part by an understandable sense of frustration with the
State’s refusal to waive Maples’ procedural default in
the interest of fairness. Indeed, that frustration may well
explain the Court’s lengthy indictment of Alabama’s gen-
eral procedures for providing representation to capital
defendants, ante, at 2–4, a portion of the Court’s opinion
that is so disconnected from the rest of its analysis as to be
otherwise inexplicable.
  But if the interest of fairness justifies our excusing
Maples’ procedural default here, it does so whenever a
defendant’s procedural default is caused by his attorney.
That is simply not the law—and cannot be, if the states
are to have an orderly system of criminal litigation con-
ducted by counsel. Our precedents allow a State to stand
on its rights and enforce a habeas petitioner’s procedural
default even when counsel is to blame. Because a faithful
application of those precedents leads to the conclusion that
Maples has not demonstrated cause to excuse his proce-
                 Cite as: 565 U. S. ____ (2012)          11

                     SCALIA, J., dissenting

dural default; and because the reasoning by which the
Court justifies the opposite conclusion invites future evis-
ceration of the principle that defendants are responsible
for the mistakes of their attorneys; I respectfully dissent.